Citation Nr: 1020304	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to 
April 1978, and from January 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is against a finding that the 
Veteran's right hip condition is due to any incident or event 
in active military service nor was any arthritis manifested 
to a compensable degree within one year after his separation 
from service.  


CONCLUSION OF LAW

A right hip condition was not incurred during active military 
service nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112,  1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right hip 
condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Some chronic diseases, such as arthritis, may be 
presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that in February 1980, 
the Veteran was diagnosed as having epididimitis following a 
lifting injury, and that in June 1982, the Veteran was seen 
complaining of a swollen right leg with no history of trauma.  
There was minimal pre-tibial pitting edema, dorsalis pedis 
pulse was intact, and there was full range of motion and 
intact neuro distally.  The assessment was myalgia.  Several 
days later he returned and continued to complain of pain.  
The assessment was tibial pain.  In May 1983, he reported 
that he had low back pain for one week.  In October 1983, he 
injured his right leg playing ball.  The impression was 
inguinal muscle strain.  In August 1983, as part of a 
periodic physical, the Veteran reported that he did not have 
swollen or painful joints.  He also stated that he did not 
feel in good health and reported that he had skin diseases 
and frequent trouble sleeping.  No musculoskeletal 
abnormalities were noted upon examination at that time or 
upon examination in May 1984.  

Private medical records show the Veteran had right pelvic 
pain following a car accident in 2001.  VA medical records 
include an October 2005 diagnosis of arthralgia (pain on 
rotation, pain in groin).  In a letter dated in October 2005, 
a VA physician stated that the Veteran complained of right 
hip pain since he was in the military.  Upon examination, the 
Veteran displayed tenderness over the greater trochanter of 
the right hip.  An x-ray of the hip revealed the right hip to 
be completely normal and the left hip revealed some 
degenerative arthritis. 
In March 2006, a lipoma was excised from the right hip after 
the Veteran reported a 20 plus year history of a spot on the 
right hip that bothered him from time to time.  A June 2006 
VA outpatient treatment record showed that the Veteran 
complained of chronic hip pain, especially in the right side.  
MRI results indicated "subchondral cyst acetabulum 
suggesting degenerative change in the left hip."  A 
September 2006 x-ray report indicated the right hip was 
unremarkable.  However, an outpatient treatment record noted 
that MRI showed degenerative changes in the lumbar spine and 
the right hip.  

In September 2006 a VA examination was conducted.  The 
Veteran reported that he was injured in and around 1983 when 
he was lifting a reel of wire and was put on light duty for a 
couple of weeks.  Physical examination of the hips revealed 
flexion 0 to 95 degrees out of 125; extension 0 to 10 degrees 
out of 30 degrees; adduction 0 to 30 degrees out of 45 
degrees; abduction 0 to 15 degrees out of 25 degrees; and 
external rotation 0 to 40 degrees.  After reviewing an x-ray 
and MRI dated in September 2006 the examiner noted that the 
right hip was normal without any arthritic changes or 
fractures seen.  

The Veteran was accorded another VA examination in December 
2009.  During the examination the Veteran reported that he 
began having problems with his right hip in 1981 when he 
twisted it playing softball while stationed in Korea.  He was 
seen in the infirmary and placed on crutches for a couple of 
weeks.  He stated he had another episode where his back 
"went out" while lifting a spool of telephone wire.  He 
stated that he had trouble with pain in his right hip 
throughout the remainder of this active duty.  He further 
reported that he had a sudden onset of pain in the right hip 
while helping to remove a snow machine after service in 1985.  
He experienced pain, weakness, stiffness and swelling in his 
right hip since 1981.  After a physical examination, the 
impression was degenerative arthritis of the right hip of 
mild to moderate degree.  The diagnosis was based on history 
from the Veteran and physical examination.  It was noted that 
x-rays were to be taken and a follow-up addendum would be 
provided to confirm the diagnosis.  An addendum, however, 
indicated that bilateral hip x-rays showed that he had normal 
pelvic bones and hip joint.  The examiner opined that it was 
less likely as not that the Veteran's current right hip 
condition was related to the accident as there was no 
indication of any serious hip problems at that time.  

The Veteran's representative has argued that the examiner did 
not provide sufficient rationale to support the opinion.  The 
Board, however, finds that the December 2009 VA examination 
was adequate and that the examiner's opinion is entitled to 
great probative value as it was based on a review of the 
file, an examination of the Veteran, and as an adequate 
rationale was provided.  The examiner opined that the 
Veteran's degenerative arthritis was less likely than not 
related to the accident incurred in service.  The examiner 
explained that the claims file indicated that the Veteran did 
not have any serious hip problems in service.  This is 
confirmed by the STRs.  It is also noted that although one 
outpatient treatment record dated in September 2006 indicated 
that the Veteran had right hip degenerative changes, the 
actual June 2006 pelvic MRI report indicated that it was 
actually the left hip that showed a degenerative process.  
The other medical evidence of record has been consistent in 
finding no disability of the right hip other than pain.  Even 
if the Veteran does have a current disability of the hip, 
such as degenerative changes, such were shown many years 
after service, and the most probative evidence indicates a 
current disability is not related to service.      

The Board recognizes that the Veteran believes his current 
right hip condition is related to service.  Recently, the 
Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Veteran reported to the VA examiner that he began having 
problems with his right hip in 1981 and continued to have 
problems thereafter.  He also reported that his back went out 
while lifting a spool of wire.  The Board notes that the STRs 
show that incident happened in February 1980.  The STRs also 
show that the Veteran had an injury to the right leg, 
diagnosed as inguinal muscle strain, while playing ball in 
Korea in October 1983.  To the extent that the Veteran 
reports continuity of symptomatology after those incidents, 
the Board does not find him credible.  An August 1983 medical 
history form completed by the Veteran showed that he did not 
have joint swelling or pain.  The Veteran did report however 
that he had trouble sleeping and problems with his skin.  An 
examination at that time and in 1984 found that his 
musculoskeletal system was normal.  The Board finds the STRs 
which were completed contemporaneous in time to the injuries 
and his time in service to be credible and probative.  None 
of these records shows any complaints or findings with 
respect to the right hip.  Accordingly, the Board finds that 
the Veteran is not credible with regard to his assertions of 
continuity of symptomatology with respect to the right hip 
after incidents of 1980 and 1983.  

Moreover, his opinion that he has a current hip disability 
that is related to service is outweighed by the more 
probative medical opinion of record, which is based on a 
physical examination and for which a rationale was provided.  
The STRs show no complaints of, treatment for, or a diagnosis 
of a right hip condition.  Nor is there any evidence showing 
that the Veteran had degenerative arthritis to any degree 
within one year of separation from service.  In fact, there 
is no competent medical evidence of degenerative arthritis 
until many years following the Veteran's separation from 
service and that appears to have been a reference to the 
right hip when it should have been to the left hip.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.).  Consequently, the weight of 
the probative evidence is clearly against the Veteran's claim 
for service connection for a right hip condition.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.).  Accordingly, as the 
weight of the probative evidence is against the Veteran's 
claim, service connection for a right hip condition must be 
denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Letters from the RO dated in August 2004 and May 2006 
apprised the Veteran of the information and evidence 
necessary to establish his claims for service connection.  He 
was also advised of the evidence that VA would seek to 
provide and of the information and evidence that he was 
expected to provide.  See 38 C.F.R. § 3.159(b)(1).  The May 
2006 letter also informed him of how VA establishes 
disability ratings and effective dates.  Dingess/Hartman, 19 
Vet. App. 473.  The Board thus finds that the Veteran has 
been provided adequate notice in accordance with 38 U.S.C.A 
§§ 5103, 5103A regarding his claim for service connection.

In April 2009, the Board remanded the case for further 
development.  The Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the remand 
orders and no further action is necessary in this regard.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  Additional VA treatment records were associated with 
the claims folder and a medical opinion was provided on 
remand.  The VA examiner conducted an examination, which 
included x-rays, and provided an opinion with a supporting 
rationale.  Accordingly, the information requested by the 
Board was provided and there was substantial compliance with 
the Board's remand instructions.  

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  In addition, the Veteran has been accorded multiple 
C&P examinations, the reports of which are of record.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 



ORDER

Service connection for a right hip condition is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


